MEMORANDUM **
Synergy Staffing appeals from the district court’s grant of summary judgment to the United States on Synergy’s claim for a refund of tax penalties. Synergy claims that the Internal Revenue Service improperly failed to heed designations on checks it deposited. The district court rejected this claim because it found that, prior to the enactment of 26 U.S.C. § 6656(e), employers did not have the power to designate employee payroll tax deposits to periods within a tax quarter. See Treas. Reg. § 31.6302-l(i)(2). We agree. The district court’s decision is AFFIRMED.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *159courts of this circuit except as provided by Ninth Circuit Rule 36-3.